 

Client: ‘Shanchun Yu & Ruili Jin

Case Info: ‘Yu et al. v. DigdeSeogtal Bec sO 303-MAXOGYV Document 69-1 Filed 12/11/19 Page 1 of 1

Date Description
11/15/2018 | Phone call with Defendant's Attorney regarding discovery dates and other deadlines
12/17/2018! Drafting of Notice of Deposition
12/18/2018 | Drafting of Plaintiff's Interrogatories
12/18/2018! Drafting of Request for Production of Documents
12/19/2018 | Review, Packaging, filing of Documents (VZ)
12/21/2018'Phone call and email with Defendant for extension on discovery (TF)
12/24/2018 | Email confirmation to Defendant's Attorney for extension
3/14/2019! Email from Defendant's Counsel for Status check
‘Phone call and Email in Response explaing Discovery Requests to be due on March 19th
3/22/2019: Defendant's Counsel inquired about language of Interrogory responses via Email
{Lengthy email response for clarification purposes
3/25/2019: Email from Defendant's Counsel regarding inability to locate his client and to extend discovery
‘Phone call with Defendant's Attorney
4/1/2019: Drafting of Letter Motion to Compel Discovery
4/26/2019 | Drafting of Motion to Compel Discovery (Memo of Law)
4/29/2019 Drafting of Motion to Compel Discovery (Memo of Law)
4/30/2019 | Drafting of Motion to Compel Discovery (Memo of Law)
5/21/2019:Memo. Of Law to Compel Discovery - Final Revisions and Submission
5/21/2019 | E-Filing of Motion
5/23/2019: Letter Motion to Compel Discovery

‘Unit Price

300
300
300
300
150
150
150
150
150

150
150
300
300
300

Hour(s)
0.5
0.75
1.5
1.5
0.5
0.5
0.1
0.1
0.5

0.5
0.1
0.25
O.75
2.5
2

3

2
0.5
1

Total

Total
150
275
450
450

75
5
15
15
75
0
75
15
75
275
750
600
900
600
75
300
5145
